DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 3-7, 9-10, 52, 82, 125, and 140, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belikov et al. (2008/0280260). 
	Regarding claim 1, Belikov et al. discloses a system for treating a dental hard tissue to resist acid dissolution (abstract; paragraphs 10, 42, 63) the system comprising:  a laser source 10 for generating at least one pulse of a laser beam (Fig. 10; paragraph 152); at least one optic 10-12 in optical communication with the laser source  (paragraph 155), the at least one optic adapted to define laser beam width and focus the laser beam at or near a surface of the dental hard tissue 10-9 and adapted to guide said beam on several locations (Fig. 10; paragraphs 216-217).  
	Belikov et al. discloses a controller 10-3 adapted to control pulse energy based on the defined beam width (Fig. 10; paragraphs 216-217), such that the laser beam  surface modification being surface ablation of the dental hard tissue (Paragraph 63 - “below ablation thresholds”).
The laser beam pulse further has fluence profile at a focus having: at least one other local fluence greater than a lower threshold fluence, the lower threshold fluence defined as a fluence that causes at least one of (i) a minimum increase in an acid dissolution resistance of the dental hard tissue and (ii) a minimum decrease in an amount of surface carbonate of the dental hard tissue (Paragraph 63 “loss of carbonate and an increase in the enamel’s acid resistance”).  
	Regarding the newly recited limitation(s) “a maximum local fluence less than an upper threshold fluence, the upper threshold fluence defined as a minimum fluence that causes a surface modification of the dental hard tissue, wherein the maximum local fluence is insufficient to cause surface modification comprising each of melting and ablation”, note that such recitation “each of melting and ablation” allows for broadest reasonable interpretation of the alternative form “one of melting and ablation”.  

Belikov discloses in Paragraph [0063]:
“Heating of the enamel up to a temperature of 400-600 C° leads to a significant loss of carbonate and an increase in the enamel's acid resistance. Further heating to the melting temperature (800-1400 C°) of the mineral components of the enamel, but below ablation thresholds, induces a recrystallization process forming a new structure of the superficial layer with better mechanical and acid resistance properties” (emphasis added).  

That is, Belikov discloses heating the enamel up to a temperature of 400-600 C° causes a loss/decrease in carbonate and an increase in acid resistance, as claimed.  
Furthermore, Belikov discloses in Paragraph [0079]: 
 “An inventive method of tooth rejuvenation is accomplished by impregnating a porous layer of the tooth with particles. The particles are such that their a fluidity temperature is lower than a melting temperature of a hard tissue of the porous layer. Further, the method is accomplished by selectively heating the porous layer to a temperature lower than that the melting temperature of the hard tissue, but higher than the fluidity temperature of the particles, therefore liquefying the material of the particles. Furthermore, then the particles are let to solidify.”  (emphasis added) 

In this embodiment, Belikov discloses that the particles impregnated in the tooth are melted, not the hard tissue.  There is NO surface modification (melting nor ablation) of the dental hard tissue, as claimed.  

As to claims 3-4, Belikov et al. discloses that the melting and/or ablation is determined by a visual inspection of a treated surface at least one of 200X, 500X, and 1000X magnification (Fig. 19c; paragraph 299).
As to claims 5-6, Belikov et al. discloses that the acid dissolution resistance is determined by at least one of an acidic challenge and a pH cycling study; the acidic challenge using at least one of citric acid, acetic acid, and lactic acid, and (paragraphs 118-120, 242).  
As to claim 7, Belikov et al. discloses the amount of surface carbonate is measured by spectroscopy (paragraph 155).  

As to claim 10, the controller is adapted to control at least one of a pulse duration, average laser input power, and average laser output power, to control the pulse energy. (paragraphs 114, 127, 138, 140).   
Regarding claims 52, 82, 125, and 140, Belikov et al. discloses the invention(s) substantially as claimed as detailed above with respect claim 1.  Particular to claim 52, Belikov et al. discloses that an initial tooth temperature (i.e. body temperature of 37 C°) is less 50% a raised temperature of 400-600 C° (paragraph [0063]).  Particularly to claim 82, Belikov discloses “treatment area can be controlled by the operature and moved from site to site” (paragraph [0217).  As to claim 125, Belikov et al. discloses the laser energy sensor 10 (Fig. 10; paragraph 217).  Particularly to claim 140, note the application of a post-treatment solution (abstract; paragraph 200).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belikov et al. in view of Monty (2013/0059264). 
.  

6. 	Claim 1, 8, and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cantor-Balan et al. (2017/0319277).  
Regarding claims 1 and 52, Cantor-Balan et al. discloses a system for treating a dental hard tissue to resist acid dissolution (abstract) the system comprising:  a laser source  for generating at least one pulse of a laser beam (paragraphs 12); and a beam guidance system (dental laser system - paragraphs 47, 75) adapted to: direct a first laser pulse to an initial location within a treatment region of the dental hard tissue, such that a surface temperature of the initial location is raised from an initial surface temperature to a raised surface temperature during the first laser pulse, the raised temperature being below an upper temperature threshold defined as a minimum temperature that causes a surface modification of the dental hard tissue (paragraphs 10, 91 “prevent or minimize melting”).  
Regarding the newly recited limitation(s) “a maximum local fluence less than an upper threshold fluence, the upper threshold fluence defined as a minimum fluence that causes a surface modification of the dental hard tissue, wherein the maximum local fluence is insufficient to cause surface modification comprising each of melting and ablation” (emphasis added), note that such recitation “each of melting and ablation” allows for broadest reasonable interpretation that the surface modification is in the alternative form “one of melting and ablation”.  
Accordingly, Cantor-Balan et al. discloses at least there is no melting (paragraphs 10, 91 “prevent or minimize melting”).  
Cantor-Balan et al. discloses directing one or more intermediate laser pulses to one or more intermediate locations within the treatment region; and direct another laser pulse to the initial location, after a cooling-off period during which cooling of the initial location causes a difference between the surface temperature and the initial surface temperature to be less than or equal to 50% of the raised temperature (paragraphs 99-101).  
As to claim 8, Cantor-Balan et al. discloses fluence profile further comprises at least one of a Gaussian profile or a near-Gaussian profile (paragraph 105). 


Response to Arguments
7.	Applicant’s arguments regarding the claim amendment have been fully considered but are not found persuasive.  
At in-depth review, regarding the newly recited limitation(s) “wherein the maximum local fluence is insufficient to cause surface modification comprising each of melting and ablation” (emphasis added), note that such recitation “each of melting and ablation” allows for broadest reasonable interpretation that the surface modification is in the alternative form “one of melting and ablation”, i.e. “melting or ablation”.  

Nonetheless, note that Belikov discloses there is no surface modification of both melting and ablation at a temperature of 400-600 C°, because melting would require 800-1400 C° and ablation is even higher than that (paragraph 63).  
Cantor-Balan et al. discloses at least there is no melting (paragraphs 10, 91 “prevent or minimize melting”).  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772